Case 1:19-cv-19651-RMB-AMD Document 17-2 Filed 06/17/20 Page 1 of 3 PageID: 79




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 DISCOVERORG DATA, LLC,                                  Case No. 1:19-cv-19651-RMB- AMD
                                     Plaintiff,          DECLARATION OF MARK A.
                                                         SALOMAN
       v.

 GUIDA ADVISORY SERVICES, INC.,                            Electronically Filed

                                   Defendant.


         MARK A. SALOMAN, ESQ., hereby declares and says:

         1.     I am an attorney licensed to practice law in the State of New Jersey and this

 District Court and a Partner with the law firm of FordHarrison LLP, attorneys for Plaintiff

 ZoomInfo Technologies LLC f/k/a DiscoverOrg Data, LLC (“DiscoverOrg”). I submit this

 Declaration in support of the motion to seal material that includes certain DiscoverOrg

 confidential information, including the identity of a former DiscoverOrg customer, and sensitive

 financial and pricing information that would give DiscoverOrg’s competitors a competitive

 advantage if made publicly available (the “Confidential Information”).

         2.     Redacted versions of the documents described below were filed with the court on

 June 12, 2020 (ECF 16 through 16-5) in support of Defendant’s Motion for Entry of Default

 Judgment. DiscoverOrg wishes to submit unredacted versions of these documents in further

 support of its motion, for the Court’s consideration.

 The nature of the materials or proceedings at issue and the legitimate private or public
 interest which warrant the relief sought:

         3.     The materials sought to be sealed include: 1) the identity of a former

 DiscoverOrg client whose account was used by Defendant to improperly access and download

 data from Plaintiff’s database; 2) the amount of the yearly subscription fee paid by this former
Case 1:19-cv-19651-RMB-AMD Document 17-2 Filed 06/17/20 Page 2 of 3 PageID: 80



 client to DiscoverOrg; and 3) the minimum price DiscoverOrg would quote a prospective client

 for access and permission to use the DiscoverOrg database that was comparable to the former

 client’s subscription.

          4.     DiscoverOrg has a legitimate interest in keeping these materials sealed from the

 public. DiscoverOrg’s current and former clients expect that their use of DiscoverOrg’s database

 does not become public knowledge. This allows the client or former client to maintain a

 competitive advantage amongst its peers. Furthermore, if the identity of the third-party former

 client whose account was improperly used by Defendant is made public, this could result in

 unnecessary adverse consequences to the former client, such as damage to its reputation.

          5.     DiscoverOrg legitimately needs to keep its pricing structure confidential.

 DiscoverOrg treats this information as a trade secret, and steadfastly guards it from outside

 disclosure. Disclosure of this information would allow DiscoverOrg’s competitors to undercut

 DiscoverOrg, and will put Plaintiff at a competitive disadvantage. DiscoverOrg should be

 allowed to realize the benefits of its efforts to keep its sensitive pricing data confidential, while

 also pursuing those who have improperly accessed and used its proprietary database.

          6.     There does not appear to be any strong countervailing public interest in the

 disclosure of DiscoverOrg’s clients and pricing structure.

 The clearly defined and serious injury that would result if the relief sought is not granted:

        7.      As noted above, if the identity of DiscoverOrg’s former client were made public,

 it could damage the former client’s reputation, and it may also negatively impact DiscoverOrg’s

 ability to attract and retain clients. Moreover, public disclosure of DiscoveryOrg’s confidential

 pricing structure would result in serious injury to Plaintiff and will place it at a disadvantage

 amongst its competitors.




                                                   2
Case 1:19-cv-19651-RMB-AMD Document 17-2 Filed 06/17/20 Page 3 of 3 PageID: 81



 Why a less restrictive alternative to the relief sought is not available:

         8.      There does not appear to be a less restrictive alternative to the relief requested.

 Moreover, sealing the confidential materials from the public record does not impugn or impact

 the public or the general welfare in any cognizable way.

         9.      There is no prior order sealing the confidential materials at issue and no party or

 nonparty is known to object to the sealing request.

         I hereby certify that the foregoing statements made by me are true. I am aware that if the

 foregoing statements are willfully false, I am subject to punishment.



                                                                 s/ Mark A. Saloman

                                                                MARK A. SALOMAN

 Dated: Berkeley Heights, New Jersey
        June 17, 2020
 WSACTIVELLP:11581129.1




                                                   3
